Citation Nr: 1124787	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  07-34 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUES

1.  Entitlement to an initial rating greater than 40 percent for service-connected degenerative arthritis of the lumbar spine.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran has had multiple periods of active duty service since July 1974, to include periods of active duty service from March 2002 to November 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO in Reno, Nevada currently holds jurisdiction over the claims.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's lumbar spine disability has not been shown to result in ankylosis, chronic neurologic manifestations of intervertebral disc syndrome (IVDS) resulting in any significant functional or sensory impairment, or incapacitating episodes of IVDS having a total duration of at least 6 weeks during any 12-month period.


CONCLUSION OF LAW

The criteria for an initial rating greater than 40 percent rating for service-connected degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes (DCs) 5243, 8520 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded). Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Veteran has appealed the initial rating assigned for lumbar spine disability with an effective date of award of March 5, 2006.  Consequently, the Board may only consider the thoracolumbar spine claim in light of the criteria for evaluating diseases and injuries of the spine that were revised on September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003); VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

The Board considers several diagnostic codes in evaluating the Veteran's thoracolumbar spine disability.  DC 5235 (vertebral fracture or dislocation), DC 5236 (sacroiliac injury and weakness), DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal stenosis), DC 5239 (spondylolisthesis or segmental instability), DC 5240 (ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 (degenerative arthritis of the spine) (see also, DC 5003), and DC 5243 (IVDS) are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 20 percent rating where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.  According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The maximum 60 percent rating contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

The assignment of a particular DC is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.

DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  DC 8620 refers to neuritis of the sciatic nerve while DC 8720 refers to neuralgia of the sciatic nerve.

A claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

Applying the above criteria to the facts of this case, the Board finds that the Veteran's lumbar spine disability has not met the criteria for an initial rating greater than 40 percent for any time during the appeal period.  In this respect, the Veteran's lumbar spine disability has not been shown to result in ankylosis, chronic neurologic manifestations of IVDS resulting in any significant functional or sensory impairment, or incapacitating episodes of IVDS having a total duration of at least 6 weeks during any 12-month period.

Historically, the record establishes that the Veteran was first diagnosed with severe degenerative disc changes at L5 during a period of active duty service in November 2002.  A December 2005 X-ray examination, which noted a history of chronic mid-line non-radicular pain exacerbated by deployment activities, was interpreted as showing partial lumbarization of the S1 vertebra with large transverse processes showing a pseudoarticulation at the sacrum and probable degenerative changes at the right pseudoarticulation; and severe degenerative disc changes at L5-S1 with secondary facet joint osteoarthritic changes more severe on the right with mild retrolisthesis, causing stenosis of the spinal canal and neural foramina bilaterally.  A December 2005 magnetic resonance imaging (MRI) scan was interpreted as showing loss of disc height and hydration at T11-T12; loss of disc hydration at T12-L1; loss of disc hydration at L2-3; slight posterolisthesis of L4 on L5 with loss of disc height and hydration, disc bulge and spondylosis effacing ventral epidural fat, and stenotic neural foramina bilaterally.  

With respect to the orthopedic manifestations of service-connected thoracolumbar spine disability, the VA Compensation and Pension (C&P) examination reports in September 2006 and June 2008 reflect active thoracolumbar motion in all planes of movement with forward flexion restricted to no worse than 30 degrees even with consideration of functional impairment on use.

Based upon these findings, the RO has assigned the maximum 40 percent schedular rating assignable for limitation of thoracolumbar spine motion.  As the maximum rating based upon motion loss has been assigned, further consideration of 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Thus, the issue with respect to a higher rating based upon the chronic orthopedic manifestations of thoracolumbar spine disability is limited to a finding of ankylosis.  The September 2006 and June 2008 VA examiners specifically found no evidence of ankylosis in the thoracolumbar spine.  There are no notations of ankylosis in the associated clinical records.  In fact, the Veteran himself has not argued or described actual ankylosis.  

Based on the above, the preponderance of the evidence weighs against a higher rating still based upon a finding of thoracolumbar ankylosis.  To the extent the Veteran's allegations may be interpreted as describing ankylosis, the Board provides greater probative weight to the clinical findings of the VA C&P examiners who have greater expertise and training to evaluate whether ankylosis is present.

With respect to potential chronic neurologic manifestations of the Veteran's service-connected thoracolumbar spine disability, the Veteran's radiographic findings include spinal stenosis.  The Veteran initially described pain radiating from his right hip and down the right leg on his September 2006 VA C&P examination.  More recently, he described pain radiating down both legs, greater on the right, "about once a day."  He had right calf pain which prevented him from swimming as well as brief and positional right calf numbness.  He also felt numbness and tingling of his left great toe.  He had a history of left thigh numbness which had resolved.

At his September 2006 VA C&P examination, the Veteran's gait was within normal limits.  Examination revealed no evidence of radiating pain on movement, or signs of IVDS with chronic and permanent nerve root involvement.  With respect to both lower extremities, the motor and sensory examinations were within normal limits.  Reflexes were 2+ throughout.

Overall, the September 2006 VA C&P examination provides strong evidence against a separate compensable rating for chronic neurologic manifestations of thoracolumbar spine disability as the VA examiner found no evidence of motor, sensory or reflex abnormalities of the lower extremities.

At the June 2008 VA C&P examination, the Veteran demonstrated a normal gait with 5/5 strength in hip flexion, knee extension, ankle plantar flexion and great toe extension bilaterally.  The Veteran could walk on his toes and heels without difficulty.  The left calf showed a slightly smaller circumference (1cm.) than the right.  Both lower extremities demonstrated normal sensation to vibration, pinprick, light touch and position sense.  Reflexes were normal bilaterally.  An electromyography and nerve conduction velocity (EMG/NCV) test was interpreted as follows:

IMPRESSION:  This study does not provide any strong evidence of lumbar radiculopathy.  There is very early and mild denervation in the left tibialis anterior which can be on the basis of past involvement of the sciatic or peroneal nerve in the left posterior thigh or leg.  Clinical correlation is needed for patient[']s complaints of having aching in that area.  There is no evidence of right-sided lumbosacral radiculopathy.

Following review of the EMG/NCV report, the June 2008 VA C&P examiner provided the following summary:

DIAGNOSIS:  Lumbar DDD with significant low back pain.  Veteran's contention has been that the current 40% SC disability rating for this condition did not take into account what he believes is an associated nerve problem.  Today's exam does reveal he may have residual of very mild neuropathy in LEFT lower extremity, which could account for the numb sensation he has had intermittently in that leg.  However, the above results appear to correspond with a possible previous peripheral nerve problem in the left thigh, as opposed to a spinal nerve neuropathy, but [t]he EMG did not it might have been related to the left sciatic nerve, so this could be put in the "category" of a spinal nerve.  Given the nature of the claim, even though medical opinion was not requested, it is my opinion it is at least as likely as not (50/50 probability) the one time numbness the veteran felt in left leg, and the numbness he has felt in left toes, is related to the DDD of lumbosacral spine by resulting in a very mild form of sciatica without weakness, pain or reflex abnormalities in the extremity.  This may also account for the 1 cm difference in circumference of his calf muscles, left being the smaller calf, although strength is not effected...

Overall, the June 2008 VA C&P examination report provides strong evidence against a separate compensable rating for chronic neurologic manifestations of thoracolumbar spine disability, as it reflects a clinical finding of very mild neuropathy in the left lower extremity which results in a self-perceived toe numbness but no sensory deficit nonetheless.  The Veteran also has intermittent right lower extremity symptoms.  Nonetheless, the examination report shows that neither lower extremity demonstrates functional impairment such as weakness, pain or reflex abnormality, or any sensory deficit to sensory examination.

As reflected in the June 2008 diagnosis summary, the VA examiner was fully aware of the Veteran's sensory complaints which were fully investigated.  While the Board does not doubt the report of symptomatology by the Veteran (which is accepted in full for the purpose of this decision, at this time), the Board finds that the June 2008 VA examiner's opinion regarding the actual diagnosis and functional impairment attributable to these complaints holds significantly greater probative value than the Veteran's lay perceptions, as the VA examiner has greater expertise and training than the Veteran in evaluating potential chronic neurologic manifestations of the service-connected thoracolumbar spine disability.  Additionally, this examiner provided opinion based, in part, upon electrodiagnostic testing results.

The Board has also considered additional evidence in the form of clinical treatment records.  However, these records do not reflect any findings pertaining to functional impairment caused by motor, reflex or sensory abnormality of the lower extremities during the appeal period.

The Veteran may also be entitled to a higher rating under DC 5243 by alternate consideration of the frequency and duration of incapacitating episodes of IVDS.  However, the record for the entire appeal period demonstrates no periods of acute signs and symptoms of IVDS that required bed rest prescribed by a physician and treatment by a physician.  As such, the Board finds that the Veteran is not shown to have had incapacitating episodes of IVDS of a total duration of at least 6 weeks during any 12 month period, as defined by VA regulation.

The Veteran clearly alleges exacerbations of low back pain, but has not distinctly described periods of incapacitation due to IVDS.  In fact, he specifically denied incapacitating episodes on VA C&P examinations in September 2006 and June 2008.  In any event, the Veteran clearly does not describe incapacitating episodes of IVDS of a total duration of at least 6 weeks during any 12 month period.

Accordingly, the Board finds by the preponderance of the evidence that the Veteran has not met, or more nearly approximated, the criteria for a rating greater than 40 percent for any time during the time period.

In so deciding, the Board has considered the Veteran's report of low back pain with intermittent sciatic-type symptoms into the lower extremities to be credible and consistent with the evidentiary record.  He further credibly reports low back weakness, activity restrictions and increased symptomatology upon use.  Clearly, he is competent to describe such symptomatology.  Regarding the overall severity of his disability, as manifested orthopedically and neurologically, the Board places greater probative value to the findings of the VA examiners, who have greater expertise in evaluating such matters as well as a greater accuracy in measuring actual motor, sensory and reflex abnormality.  The preponderance of the persuasive lay and medical evidence is against this claim.  38 U.S.C.A. § 5107(b).

The Board has also considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321, as requested by the Veteran.  See VA Form 9 received August 2008.  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board is aware of the Veteran's complaints that his service-connected thoracolumbar spine disability has on his ability to work and perform the daily activities of living.  In this case, the Veteran claims that his currently assigned 40 percent rating does not take into account the abnormal X-ray findings, the effects of L5-S1 canal stenosis, his complaints related to limitations in sitting, lifting, and carrying objects, and the abnormal finding related to his left tibialis anterior nerve.  See VA Form 9 received August 2008.  He also claims that his disability is unusual in nature due to a "floating vertebra."

In this case, the RO has assigned the maximum schedular rating for motion loss which takes into account low back pain with limitation of motion, activity restrictions and functional impairment on use.  In so doing, the RO indicated that, although range of motion findings fell short of that required for a 40 percent rating, "VA regulations provide that the effects of pain on function can be considered when evaluating a musculoskeletal disorder."  See RO rating decision dated September 2007.  Thus, the RO justified the assignment of a 40 percent rating by taking into account the Veteran's report of functional limitations.

With respect to the neurologic abnormalities, the Board has deemed the neurologic abnormality of both extremities to be of service-connected origin.  The functional deficits of this abnormality, as well as that caused by stenosis, has been addressed in determining whether a compensable rating is assignable for neurologic impairment under 38 C.F.R. § 4.124a.  The Board is of the opinion that the schedular criteria contemplate the reported symptoms, but that a compensable rating is not assignable at this time as the criteria for a compensable rating have not been met.

The Board has further considered all of these factors in determining whether a higher rating is warranted based upon incapacitating episodes of IVDS.

In totality, the Board finds that all aspects of functional impairment caused by the service-connected thoracolumbar spine disability have been addressed by the multiple schedular criteria applied in this case.  Despite the Veteran's protestations, the Board finds no unusual aspects of disability which have not been captured in the schedular rating assigned.  Any unusual aspects of lumbar spine structure have been evaluated based upon the extent of functional impairment caused by such abnormalities.

As the assigned schedular ratings reasonably encompass the disability symptoms demonstrated, the Board finds no basis to refer this case to the Chief Benefits Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Veteran has recently alleged an inability to work due to service-connected disability, although he also reports earning a living as an investor and returning to graduate school.  The issue of TDIU is addressed in the remand following this decision.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Here, the Veteran is challenging the initial evaluation assigned following a grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs and military clinic records.  There are no outstanding requests to obtain any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  He has not reported VA treatment.  Additionally, the record does not disclose the existence of any records with the Social Security Administration which are relevant to this appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran was afforded VA C&P examinations in September 2006 and June 2008.  These examination reports contain all findings necessary to decide the claims.  Notably, the June 2008 VA C&P examination report is exceptionally thorough and utilized electrodiagnostic testing to evaluate all potential neurologic impairment.  As reflected in the diagnosis summary, the VA examiner understood and directly addressed the Veteran's complaints and concerns in this case.  

Since the June 2008 VA examination, the Board finds no credible lay or medical evidence which suggests an increased severity of symptoms to the extent that a higher rating may still be possible.  Thus, there is no duty to provide further medical examination on this initial rating claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The claim of entitlement to an initial rating greater than 40 percent for service-connected degenerative arthritis of the lumbar spine is denied.


REMAND

In a statement received in August 2008, the Veteran appeared to claim an inability to work due to service-connected thoracolumbar spine disability.  This reasonably raises a claim of entitlement to TDIU which is deemed part of the current claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).

It would be fundamentally unfair to the Veteran to decide an issue which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to ensure complete development and comply with due process concerns, the TDIU issue is remanded for further development.  The Board has listed this portion of the claim as a separate issue on the title page for administrative purposes.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2.  After completion of any necessary notice, assistance (to include obtaining pertinent VA treatment report), and other development which may be deemed necessary, the RO should adjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal is denied, the RO should issue the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


